Citation Nr: 0517345	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  94-33 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for skin 
manifestations of psoriasis vulgaris.

2.  Entitlement to a rating in excess of 50 percent for 
generalized anxiety disorder superimposed on psoriasis 
vulgaris.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

This case was remanded by the Board in October 1996.  By a 
rating dated in October 2002, the RO granted service 
connection for degenerative joint disease of both wrists, 
both hands, both shoulders, both elbows, both knees and both 
ankles as secondary to generalized psoriatic arthritis.  The 
combined ratings for the veteran's service-connected 
disabilities was increased to 90 percent and he was granted a 
total rating based on individual unemployability from July 
16, 2001.  

In October 2003 the Board again remanded the case, noting 
that a separate award primarily based on the veteran's skin 
disorder, independent of the award for anxiety, had been 
realized.  In a supplemental statement of the case dated in 
February 2005, the RO listed the issues as identified on the 
first page of this decision.  The RO noted that the 
assignment of a separate award primarily based on the skin 
disorder, independent of the award for anxiety, could be 
considered technically incorrect, but that each disability 
would be considered on the severity demonstrated during the 
applicable periods.


FINDINGS OF FACT

1.  Prior to August 2002, the veteran's psoriasis was 
manifested by subjective complaints of itching and scaliness; 
objective findings included erythematous plaques on the 
elbows, back, trunk, buttocks, legs, thigh, and scalp.

2.  Constant exudation or itching, extensive lesions, or 
marked disfigurement were not shown.

3.  After August 2002,the veteran's psoriasis was manifested 
by subjective complaints of on-going itchiness and scaliness; 
objective findings included psoriasis of the elbows, back, 
legs, arms, scalp, and fingernails.

4.  No more than 5 percent of the body or 3 percent of the 
exposed areas were involved.  There was no need for systemic 
therapy shown.

5.  Prior to November 1996, the veteran's psychiatric 
disorder was manifested by subjective complaints of anxiety 
and depression; mental status findings show that the veteran 
was oriented to person, place, and time, memory, 
concentration, and judgment were not impaired, and he never 
required psychiatric hospitalization.

6.  No more than considerable social and industrial 
impairment was shown.

7.  After November 1996, the veteran's psychiatric disorder 
was manifested by subjective complaints of on-going anxiety 
and depression, plus sleepiness and forgetfulness; mental 
status findings show that he was clean, alert, but recently 
oriented only to place and person.

8.  The veteran's decrease in mental status and physical 
condition has been attributed to a previous stroke.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
skin manifestations of psoriasis vulgaris have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes (DCs) 7806, 7816 (2002) 
(2004).

2.  The criteria for a rating in excess of 50 percent for 
generalized anxiety disorder superimposed on psoriasis 
vulgaris have not been met.  38 U.S.C.A. § 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 4.125, 4.126, 4.129, 4.130, 4.132, 
DC 9400 (1996); 38 C.F.R. §§ 4.126, 4.130, DCs 9400, 9440 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

When a single disability has been diagnosed both as a 
physical condition and a mental disorder, the rating agency 
shall evaluate it using a diagnostic code that represents the 
dominant (more disabling) aspect of the condition.  See 38 
C.F.R. § 4.126(d).  Therefore, the veteran's disability may 
alternatively be rated for a generalized anxiety disorder 
under DC 9400 or as psoriasis under DC 7816.  

Historically, the veteran was service-connected for psoriasis 
with anxiety disorder and has been rated at 50 percent 
disabling for a number of years.  In June 1991, he filed a 
claim for an increased rating, which was denied by rating 
decision dated in September 1991.  He appealed and this is 
the basis of the current claim.

While the claim was still pending, the RO granted a separate 
rating for psoriatic arthritis in March 1994 and a 10 percent 
rating was assigned.  In October 2002, he was awarded 
separate rating for degenerative joint disease of multiple 
joints (each separately rated) which, in effect, encompassed 
the previous rating for psoriatic arthritis.  At that same 
time, a 10 percent rating was assigned for psoriasis as a 
skin disorder only.  Essentially, after October 2002, the 
veteran was rated for, among other things, the following:

?	Generalized anxiety superimposed on psoriasis vulgar, at 
50 percent;
?	Degenerative joint disease, separately rated for wrists, 
shoulders, elbows, knees, ankles, hands, at varying 
percentages;
?	Psoriasis vulgar, generalized, at 10 percent.

However, only the issue of generalized anxiety superimposed 
on psoriasis vulgar was on appeal.

To further complicate the procedural aspects of this long-
standing claim, the rating criteria for both the psychiatric 
component and the skin disorder component of the veteran's 
disability were amended during the time the claim has been on 
appeal.  See 38 C.F.R. § 4.118 for skin disorders (amended 
effective August 30, 2002); 38 C.F.R. § 4.125 et seq. for 
anxiety (amended effective November 7, 1996).  

The timing of these changes requires the Board to first 
consider the claim under the pre-amended regulations for any 
period prior to the effective date of the amended diagnostic 
codes.  Thereafter, the Board must analyze the evidence dated 
after the effective date of the amended regulations and 
consider whether a rating higher than the pre-amended rating 
is warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

Therefore, to properly address this claim, the Board will 
consider the psychology and skin aspects of the disability 
under pre-amended and amended psychiatric and skin 
regulations in order to determine what is the predominant 
aspect of the condition.

Turning first to the skin manifestations of the veteran's 
disorder, the Board notes that in order for the veteran to 
receive a rating higher than 10 percent for the skin 
component of his disability, the medical evidence must show 
any of the following:

?	Constant exudation or itching, extensive lesions, or 
marked disfigurement (under the pre-amended criteria 
prior to August 2002); or 
?	involve 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period (under 
the amended criteria after August 2002).

After a review of the claims file, the Board finds that a 
higher than 10 percent rating is not warranted under the pre-
amended regulations.  Specifically, in a March 1992 VA 
examination, the veteran reported erythema, scaliness, and 
itching all over.  Physical examination revealed erythematous 
scaly plaques on the elbows, back, anterior trunk, buttocks, 
legs, thigh, and scalp.  While the examiner noted 30 percent 
of the body involved, the patches were described as 
erythematous (redness) and there was no evidence of 
exudation, extensive lesions, or marked disfigurement.  
Therefore, this examination does not support a higher rating. 

In a December 1993 VA general medical examination, the 
examiner noted a history of psoriasis but made no physical 
findings of a skin disorder during the physical examination.  
A December 1993 heart examination noted psoriasis of the 
veteran's extremities but made no assessment of the level of 
involvement.  As such, these examinations do not support a 
higher rating.

In a November 2001 VA joints examination, the examiner 
reported erythematous scaly plaques of the elbow, back, legs, 
arms, scalp, and fingernails.  The final diagnosis was 
psoriatic arthritis of bilateral elbows, wrists, hands, 
knees, ankles, and shoulders.  However, there was no mention 
of exudation or itching, extensive lesions, or marked 
disfigurement to warrant a higher rating under the pre-
amended regulations.  

Outpatient treatment records dated through 2002 reflect 
treatment for a myriad of medical problems but very little 
treatment for psoriasis.  On one occasions, it was related 
that the veteran used a special shampoo for his scalp and 
hair twice per week.  Private medical records also reflect 
very little treatment for psoriasis.  In a June 2002 
physical, psoriatic lesions were noted on the veteran's 
trunk, scalp, and extremities; however, there was no evidence 
of exudation or itching, extensive lesions, or marked 
disfigurement.

In sum, the Board finds that the medical evidence does not 
support a higher than 10 percent rating under the pre-amended 
regulations for the skin manifestations of the veteran's 
disability.

Moreover, the Board concludes that a higher rating is not 
warranted under the amended regulations.  As noted above, in 
order to warrant a higher than 10 percent rating, there must 
be involvement of 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required.

In a January 2005 VA skin diseases examination, undertaken to 
specifically address the issue on appeal, the veteran related 
a history of psoriasis since 1953 with different treatments 
throughout the years without complete or permanent cure.  
Medications included cream therapy twice a day.  Subjective 
complaints included itching of the scalp, forearms, trunk, 
and lower legs.  

The examiner estimated that 3 percent of the exposed skin was 
involved, and 5 percent of the entire skin was affected.  The 
final diagnosis was psoriasis.  The examiner concluded that 
the veteran's skin condition did not affect his ability to 
perform his normal daily activities.

Given that no more than 3 percent of the exposed skin and 5 
percent of the entire skin was affected, the Board finds that 
there is no basis for a higher than 10 percent rating under 
the amended criteria for a skin disorder.  Further, there is 
no evidence of the use of systemic therapy; rather the 
veteran has been prescribed cream for treatment.   

Outpatient treatment records reflect that in January 2003, 
scattered small psoriatic plates were observed on the skin 
but there was no dryness.  In December 2004, complaints of a 
psoriasis exacerbation on the lower extremities were noted.  
Physical examination revealed plaques of grayish color, and 
very dry skin of the lower extremities, and hypopigmented 
lesions of the upper extremities.  However, there is no 
evidence in the outpatient treatment records to support a 
rating in excess of 10 percent under the amended skin 
regulations.  Therefore, the Board finds that the skin 
component of the veteran's disability does not warrant a 
higher rating.

Turning now to the psychiatric component of the veteran's 
disability, the Board notes that in order for the veteran to 
receive a rating higher than 50 percent for his psychiatric 
disability, the medical evidence must show the following:

?	the ability to establish and maintain effective or 
favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment (pre-amended 
criteria prior to November 1996); or 
?	when occupational and social impairment is present with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
and an inability to establish and maintain effective 
relationships (amended criteria after November 1996). 

The General Counsel of the VA issued a precedent opinion 
interpreting the terms mild, definite, and considerable, as 
applied in 38 C.F.R. § 4.132 under the pre-amended criteria.  
See O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 (1994).  In that 
opinion, the term mild, the criterion for a 10 percent 
evaluation, was defined as "of moderate strength or 
intensity, and as applied to disease, not severe or 
dangerous."  Definite, the criterion for a 30 percent rating, 
was construed quantitatively to mean "distinct, unambiguous, 
and moderately large in degree," and considerable, the 
criterion for a 50 percent evaluation, was defined as "rather 
large in extent or degree."  Id.  

In addition, the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas, the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See Hood v. Brown, 4 Vet. App. 301 
(1993).

After a careful review of the medical evidence of record, the 
Board finds that a higher rating is not warranted under the 
pre-amended or amended psychiatric regulations. 
  
In a February 1992 VA mental disorders examination, the 
veteran reported feelings of anxiousness, restlessness, and 
isolation.  However, he was clean, oriented, and had no 
thought disorder, no perceptive disorder, his memory was 
preserved, concentration was not impaired, and judgment was 
not impaired.  Therefore, while he looked tense and had 
superficial and vague answers, the Board finds that his over-
all psychiatric picture reflected considerable (i.e. rather 
large in extent) impairment but no more.

Further, outpatient medical records prior to 1996 indicate 
that the veteran was treated for a myriad of medical 
problems.  During this time, he also received regular 
psychiatric care, where he was withdrawn, had multiple 
somatic complaints, felt desperate, was irritable, reportedly 
could not sleep well, and forgot things easily; however, it 
does not appear that he was ever hospitalized.  In a December 
1993 VA general medical examination, it was noted that the 
veteran had been married for 40 years and had four grown 
children.  He complained of anorexia, insomnia, 
intranquility, anxiety, and nightmares.  The final diagnoses 
included anxiety, impulsive.

While the pre-November 1996 medical evidence indicted 
psychiatric complaints associated with anxiety and 
depression, when balanced against the veteran's ability to 
essentially maintain a family relationship, the absence of 
psychiatric hospitalizations, and over-all mental status 
evaluations (the fact that he was alert and oriented, had no 
thought disorder, that judgment, concentration, memory were 
preserved, and he had the ability to maintain his activities 
of daily living), the Board finds that the evidence does not 
support a rating for a "severe" disability, and warrants no 
more than "considerable" impairment and a 50 percent 
disability rating under the pre-amended regulations is 
appropriate.  

In addition, the evidence supports a 50 percent rating, but 
no higher, under the amended criteria for evaluating 
psychiatric disorders.  Specifically, in a February 1997 VA 
mental disorders examination report, the examiner noted no 
psychiatric hospitalizations but the veteran had been 
prescribed Ativan and Desyrel.  He complained of poor sleep, 
restlessness, worries, depression, and anxiety.  

Mental status examination revealed that the veteran was 
clean, alert, with a depressed mood, blunted affect, good 
attention, poor eye contact, good concentration, fair memory, 
clear and coherent speech, and he was not hallucinating, no 
suicidal, and not homicidal.  His insight and judgment were 
fair, and he exhibited good impulse control.  

The final diagnosis was generalized anxiety disorder with 
depressive features.  The Global Assessment of Functioning 
(GAF) was reported as 60, indicating the highest level of 
"moderate" symptoms.  The examiner concluded that the 
veteran had "moderate difficulties in the social, family 
relations, and laboral areas."

In a February 1997 Social and Industrial Survey, it was 
reported that the veteran lived with his son.  At the time of 
the interview, he was working at the store that he and his 
son operated, which was located on the first floor of the 
building where he lived.  He was dressed in clean clothes, 
neat, and shaven.  He related that he stayed at home most of 
the time, either in his bedroom or watching television, and 
did not socialize with visitors.  

The veteran stated that he depended on his children to clean 
his home, cook his meals, and buy groceries.  His son 
indicated that he would forget to take his medication and 
that he spent his days watching television.  Sometimes, the 
veteran would go to a farm that he owned and spend the day 
there, or converse with neighbors and friends in his 
hometown.  A neighbor related that the veteran spent his days 
at home or would converse with him when he was outside, but 
sometimes the veteran was incoherent.

Given that the veteran has been found to be no more than 
"moderately" impaired (in a February 1997 VA examination), 
the Board finds that a 50 percent rating for is not warranted 
under the amended regulations.  While the veteran reported 
on-going psychiatric symptoms associated with anxiety and 
depression, there has been no evidence consistent with the 
criteria of a higher rating, such as:

?	suicidal ideation (specifically denied in VA 
examination), 
?	obsessional rituals (not shown by the evidence), 
?	illogical, obscure, or irrelevant speech (speech clear 
and coherent), 
?	near-continuous panic or depression affecting the 
ability to function independently (able to dress self 
and handle activities of daily living), 
?	impaired impulse control (specifically denied in VA 
examination), 
?	spatial disorientation (always found to be alert and 
oriented), 
?	neglect of personal appearance and hygiene (always been 
reported to be clean and neat), 
?	or an inability to establish and maintain effective 
relationships (had good relationship with his son, 
conversed with his neighbors, and sometimes spent time 
visiting friends in his hometown). 

In a November 2002 VA examination, it was noted that the 
veteran received on-going fee-based psychiatric care.  It was 
related that he has suffered a stroke a year previously.  He 
complained that he needed someone to take care of his 
household and to be with him all the time.  He reported that 
he needed a nurse to check his blood pressure, had 
limitations to walking after being bedridden due to the 
previous stroke, stayed in his bed or chair at home, had poor 
vision and poor hearing, and was forgetful, poor sleep, and 
restlessness.

Mental status examination revealed that the veteran was 
clean, adequately dressed and groomed, alert and oriented to 
person and place only, depressed, blunted affect, fair 
attention and concentration, impaired memory, insight and 
judgment, clear soft speech, good impulse control, and no 
hallucinations, or suicidal or homicidal ideations.  He was 
determined to be incompetent and his GAF was reported as 45.  
The final diagnoses were vascular dementia and generalized 
anxiety disorder.

The examiner reflected that the veteran was unable to be 
involved in labor, educational or active social activities 
due to his medical and physical condition, that he remained 
anxious and depressed with poor memory, poor thinking 
processes, and emotional condition due to his previous 
stroke, and remained anxious as part of his service-connected 
generalized anxiety disorder.  

Between the 1997 VA examination and 2002 VA examination, the 
veteran's physical and mental condition had very obviously 
deteriorated; however, the deterioration in his mental status 
(increased forgetfulness, lack of orientation to time) was 
attributed to a status/post stroke, rather than an increase 
in his service-connected psychiatric disorder.  To that end, 
the Board notes that the examiner focused on the veteran's 
medical and physical conditions (as opposed to psychological) 
as the basis for his inability to participate in social or 
employment activities.  

The examiner also indicated that the veteran's poor memory, 
poor thinking process, and emotional condition was due to a 
previous stroke.  The examiner stated that the veteran 
remained anxious as part of his service-connected disability, 
but this statement suggests to the Board that the anxiety 
component was essentially unchanged from his previous level.  
Although the veteran's over-all health condition had 
deteriorated, the Board finds that his psychiatric disorder 
remained appropriately rated at a 50 percent disability 
rating under the amended regulations.

Consistent with the veteran's over-all deterioration in his 
physical health, a November 2002 Social and Industrial Survey 
reflected that he lived with his son and daughter-in-law.  He 
was not at home during the initial visit but was interviewed 
afterward at the office.  He was accompanied by his son but 
was clear and shaven.  He complained of insomnia and 
restlessness.  He reported that he spent his days in a 
rocking chair in his bedroom and watched some television.  

The veteran's son related that he had to be reminded to take 
a shower and change his clothes.  Neighbors stated that the 
veteran walked every day in the neighborhood, went shopping, 
and conversed during his walks.  He used a walking cane when 
he went out and showed no abnormal behavior.

Outpatient treatment records show that the veteran was alert 
and oriented to time, place, and person, ambulatory, well-
groomed, and in no distress during his visits.  He appeared 
to be able to converse with the physicians about his medical 
care.  He was noted on occasion to be depressed but 
understood medical instructions.  The Board finds that this 
evidence does not support a higher rating.

In sum, considering both a skin component and the psychiatric 
component of the veteran's service-connected disability, the 
Board concludes that there is no basis under either the pre-
amended or amended skin or psychiatric regulations to warrant 
a higher rating.  Therefore, the veteran's claim must be 
denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in May 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in May 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case was provided to the veteran in February 
2005.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

The May 2004 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
February 2005 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the May 2004 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in February 1992, March 
1992, December 1993, February 1997, November 2002, and 
January 2005.  The available medical evidence is sufficient 
for an adequate determination.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.


ORDER

A rating in excess of 10 percent for skin manifestations of 
psoriasis vulgaris is denied.

A rating in excess of 50 percent for generalized anxiety 
disorder superimposed on psoriasis vulgaris is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


